FILE COPY




       I, CATHY S. LUSK, Clerk of the Court of Appeals for the Twelfth Court of Appeals

District of the State of Texas, do hereby certify that Richard Miller, Plaintiff in the trial court

secured an extension of fifty-two (52) days in which to file Appellant’s Brief in the following

numbered and entitled cause:


In the Estate of Edythe A. Miller

No. 12-12-00363-CV



       This certificate is made pursuant to Tex. Rev. Civ. State. Ann. art. 5069, 1.05 sec. 3(c)

(Vernon Supp. 1985) to assist the Clerk of the Trial Court in calculating the amount of post-

judgment interest accrued.

       WITNESS MY HAND and seal of said Court at Tyler, Texas, this 5th day of January
2015, A.D.

                                                 Respectfully yours,

                                                 CATHY S. LUSK, CLERK


                                                 By: ______________________________
                                                     Katrina McClenny, Chief Deputy Clerk